Title: John Adams to Abigail Adams, 27 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 27. 1776
     
     Disappointed again.—The Post brought me no Letter from you, which I dont wonder at much, nor any Intelligence concerning you, which surprizes me, a good deal. . . . I hang upon Tenterhooks. Fifteen days since, you were all inocculated, and I have not yet learned how you have fared. But I will suppose you all better and out of Danger. Why should I torture myself when I cant relieve you?
     It makes me happy to hear that the Spirit of Inocculation prevails so generally. I could wish it, more universal. The small Pox has done Us more harm than British Armies, Canadians, Indians, Negroes, Hannoverians, Hessians, and all the rest. We must conquer this formidable Enemy without Hesitation or delay.
     Sullivan is here, and in a Miff, at the Promotion of Gates, has asked Leave to resign his Commission. I am sorry for this inconsiderate Step. It will hurt him more than the Cause. It is conjectured at New York, I am told, that he expects to be first Man in New Hampshire. If this is really his Motive, he ought to be ashamed of it, and I hope he will be dissappointed.—The Ladies have not half the Zeal for Precedence, that We find every day among the Gentlemen.
     The Judge Advocate came in this Evening, in fine Health and gay Spirits. The Army is the Place for Health—the Congress the Place of Sickness.—God bless you all.
     
      Adieu.
     
    